DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11 of U.S. Patent No. 9390473, 9767532, 10074517, 10552941, 10769756, and 11107186.
Table: 1
Mapping of contending claims in the patent that contains double patenting issues.
Current Application (17460877)
Patent (11107186)
1
1
2
1
3
2
4
3
5
4
6
5
7
6
8
7
9
8
10
9
11
11
12
11
13
2 and 11
14
3 and 11
15
4 and 11
16
4 and 11
17
6 and 11
18
7 and 11
19
8 and 11
20
9 and 11
21
11


Table: 2
Current Application (17460877)
Patent (11107186)
Claim 1, A method of displaying content of an application on a target display device having first dimensions, the method comprising: 
at an electronic device including a display module for enabling display on the target display device that is external to the electronic device: 
    receiving a request to display the content of the application, the content having second dimensions distinct from the first dimensions; 
    determining whether the application is able to scale the output from the application in accordance with the first dimensions of the target display device; and 

    causing the display module to scale the content of the application according to one or more adjustments to the second dimensions, thereby enabling the content to be displayed on the target display device.




Claim 1, A method of displaying content of an application on a target display device having first dimensions, comprising: 
at an electronic device including a display module for enabling display on the target display device that is external to the electronic device: 
    receiving a request to display the content of the application, the content having second dimensions distinct from the first dimensions; 
    determining whether the application is able to scale the output from the application in accordance with the first dimensions of the target display device that is external to the electronic device; . . . . and 
    causing the display module to scale the content of the application according to the one or more adjustments, thereby enabling the content to be displayed on the target display device that is external to the electronic device.



Claim 1 is rejected for obviousness type double patenting over claim 1 of US Patent 11107186 for having similar limitations as described in Table 2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the inventions is the same. Claim 1 of current application is an obvious variant and anticipated by claim 1 of U.S. Patent 11107186.
The same logic applies to Claims 2-21. They are rejected for obviousness type double patenting under claims 2-9 and 11 of U.S. Patent No. 11107186. 
The above analysis applies to U.S. Patent No. 9390473, 9767532, 10074517, 10552941, and 10769756.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 11-14, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pourbigharaz (US 20130113783 A1), in view of Ashley et al. (US 20140168277 A1), and further in view of Jerding (WO 0176229 A1).

Regarding Claim 11, Pourbigharaz discloses An electronic device, for displaying output of a user application on a target display device having first dimensions (Pourbigharaz, ¶6 reciting “a host controller . . . to control a display consistent with an orientation for the display”), comprising: 
one or more processors (Pourbigharaz, ¶44 reciting “ image processing module 340 may include a digital signal processor (DSP), central processing unit (CPU)”); and 
memory storing one or more programs to be executed by the one or more processors, wherein the memory is configured to store a display module for enabling display on, the one or more programs comprising instructions (Pourbigharaz, ¶115-116 reciting “The techniques additionally, or alternatively, may be realized at least in part by a computer-readable communication medium that carries or communicates code in the form of instructions or data structures and that can be accessed, read, and/or executed by a computer. [0116] The instructions may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs), or other equivalent integrated or discrete logic circuitry.”) Fig. 3 showing display module 332.) for: 
receiving a request to display the image, the content having second dimensions distinct from the first dimensions; (¶49 disclosing the destination dimensions distinct from the source dimensions, and reciting “[a] difference between source and destination dimensions”, where the source corresponds to the image to be displayed, which has dimensions distinct from the destination dimensions, i.e. the first dimentsions. Fig. 9, 901 showing receive, by a host controller, 3D image data. ¶108 disclosing receiving a request to display a 3D image, and reciting “[r]eceives first image data that corresponds to a left image of a three-dimensional (3D) image, and second image data that corresponds to a right image of the 3D image (901).”) and 
causing the display module to scale the image according to one or more adjustments to the second dimensions, thereby enabling the content to be displayed on the target display device.  (¶46 disclosing the display model processing the image data for displaying on the screen 312, and reciting “[3D] display processing module 332 may read first and second image data 321, 323 from frame buffer(s) 330, and process first and second image data 321, 323 for presentation via screen 312”. Further, ¶49 reciting “[h]ost controller 315 may also scale image data based on a difference between source and destination dimensions”. Furthermore, ¶57-59 disclosing the display processing module 332/326 scales image data.)
However, Pourbigharaz does not explicitly disclose the target display device is external to the electronic device; and the image is the content of the application.
Ashley teaches a client device, and recites “receiving content at a client device, presenting the content to a viewer by rendering the content as rendered content on a display surface” (ABS). ¶45 recites “a client device (e.g. set top box (STB) or other audio/video rendering device such as an integrated receiver/decoder (IRD); PC; server, etc.) that is operable to output content for display.”  Further, ¶48 teaches the target display device being external to the client device, and recites “the client device outputs to a projector 119, which then displays the output video on a region 121 of the front wall of viewing environment 101. Alternatively, client device could output to a single, very large display screen mounted on the front wall”. In addition, ¶58 teaches the content to be displayed on the external display device is from an application, and recites “The content, received from content and metadata sources 404, typically includes, but is not limited to: audio/video (AV) content (e.g. in the form of regular scheduled transmissions or in the form of video-on-demand (VOD), near video-on-demand (NVOD) or streamed transmissions); domotic content & feeds (e.g. photos, in-home webcams and monitors, etc.); online media content (e.g. video, news and social feeds etc.); messaging (e.g. emails, instant messages, etc.);”.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Pourbigharaz) to display content from an application on an external display device (taught by Ashley). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
However, Pourbigharaz in view of Ashley does not explicitly disclose determining whether the application is able to scale the output from the application in accordance with the first dimensions of the target display device.
Jerding teaches “each application should use screen resolution information from the window manager 39 to scale accordingly, and if the application is unable to function properly in a particular resolution, an appropriate message should be displayed by the application on the screen.” (p. 11 ln. 32 – p. 12, ln. 2). In other words, Jerding teaches determining whether the application is able to scale the output from the application based on the screen resolution. In addition, Pourbigharaz in view of Ashley discloses scaling the output based on dimensions of the target display device.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings by Pourbigharaz in view of Ashley and Jerding to determine whether the application is able to scale the output based on the dimensions of the target display device. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 12, Pourbigharaz in view of Ashley and Jerding discloses The electronic device of claim 11, wherein the one or more programs further comprise instructions for determining the one or more adjustments to the second dimensions to scale the content of the application to the first dimensions of the target display device in response to determining that the application is able to scale the output from the application in accordance with the first dimensions of the target display device. (Jerding teaching “each application should use screen resolution information from the window manager 39 to scale accordingly, and if the application is unable to function properly in a particular resolution, an appropriate message should be displayed by the application on the screen.” (p. 11 ln. 32 – p. 12, ln. 2). In addition, Pourbigharaz in view of Ashley discloses scaling the output to the first dimensions of the target display device as shown in Fig. 6, i=3. It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Pourbigharaz in view of Ashley and Jerding. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)

Regarding Claim 13, Pourbigharaz in view of Ashley and Jerding discloses The electronic device of claim 11, wherein the target display device has a fixed orientation, and the content of the application is configured to be displayed according to a second orientation. (Ashley, ¶48 reciting “the client device outputs to a projector 119, which then displays the output video on a region 121 of the front wall of viewing environment 101. Alternatively, client device could output to a single, very large display screen mounted on the front wall”. Ashley teaches the display being a region of the front wall or a display screen mounted there, and thus having a fixed orientation. Further, ¶144 reciting “The layout manager typically maintains a map of the physical locations and orientations of the display surfaces connected to the renderers.” And ¶145 disclosing updating surface map based on the orientation of each surface. Fig. 6 showing a layouts map.)

Regarding Claim 14, Pourbigharaz in view of Ashley and Jerding discloses The electronic device of claim 11, wherein the one or more programs further comprise instructions for: 
determining whether the application is able to adjust the content from the second dimensions to the first dimensions of the target display device; and 
in accordance with a determination that the application is able to adjust the content from the second dimensions to the first dimensions of the target display device, determining the one or more adjustments to the second dimensions by the application. (See Claim 12 rejections for detailed analysis.)

Claim 1, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.
Claim 21, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.
Claim 2, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.
Claim 3, has similar limitations as of Claim(s) 13, therefore it is rejected under the same rationale as Claim(s) 13.
Claim 4, has similar limitations as of Claim(s) 14, therefore it is rejected under the same rationale as Claim(s) 14.

Claims 5-6, 8-10, 15-16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pourbigharaz (US 20130113783 A1), in view of Ashley et al. (US 20140168277 A1), and further in view of Jerding (WO 0176229 A1).

Regarding Claim 15, Pourbigharaz in view of Ashley and Jerding discloses The electronic device of claim 11.
However, Pourbigharaz in view of Ashley and Jerding does not explicitly disclose wherein the application is one of a plurality of applications that are installed on the electronic device to run thereon, and the application is configured to provide the content in either one of a portrait orientation and a landscape orientation.
Dougherty teaches “[A] scaling mechanism for an electronic reader device is also disclosed for scaling fixed layout pages to fit the size of a display screen of the reader device” (ABS). ¶20 recites “[I]n some embodiments where the page size of a fixed layout page according to associated page size information is larger in at least one dimension (e.g., width or height) than the display screen of an e-reader device, the rendering mechanism scales the fixed layout page, including the visual content assigned to the page by the publisher, so that the fixed layout page and the assigned visual content fit entirely on the display screen.” Thus Dougherty teaches displaying content of an publishing application, and adjusting the dimension of the image to fit the display screen, i.e. the first dimensions of the target display device.
Further, ¶34 recites “storage(s) 106 store at least several sets of executable instructions, including . . .  and an application 112. The processor(s) 102 . . ., and execute the application 112 to provide additional, specific functionality. For purposes of the present invention, the application 112 may be any type of application that renders electronic publications on a screen of display device 116.” Furthermore, ¶70 teaches the content may be in a portrait orientation or a landscape orientation.
	It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Pourbigharaz in view of Ashley and Jerding) that the application is configured to provide the content in either one of a portrait orientation and a landscape orientation (taught by Dougherty). The suggestions/motivations would have been that “the fixed layout page and the assigned visual content fit entirely on the display screen”, and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 16, Pourbigharaz in view of Ashley and Jerding and Dougherty discloses The electronic device of claim 11, wherein determining the one or more adjustments to the second dimensions to scale the content of the application to the first dimensions of the target display device includes determining optimal dimensions for scaling the content of the application of the electronic device for display on the target display device.  (Dougherty, ¶20 reciting “[I]n some embodiments where the page size of a fixed layout page according to associated page size information is larger in at least one dimension (e.g., width or height) than the display screen of an e-reader device, the rendering mechanism scales the fixed layout page, including the visual content assigned to the page by the publisher, so that the fixed layout page and the assigned visual content fit entirely on the display screen.” The suggestions/motivations for combining Pourbigharaz and Dougherty would have been Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)

Regarding Claim 18, Pourbigharaz in view of Ashley and Jerding and Dougherty discloses The electronic device of claim 16, wherein an optimal aspect ratio of the determined optimal dimensions is the same as a second aspect ratio corresponding to the second dimensions of the content of the application. (Dougherty, ABS reciting “A scaling mechanism for an electronic reader device is also disclosed for scaling fixed layout pages to fit the size of a display screen of the reader device while maintaining the aspect ratio”. The suggestions/motivations for combining Pourbigharaz and Dougherty would have been Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)

Regarding Claim 19, Pourbigharaz in view of Ashley and Jerding and Dougherty discloses The electronic device of claim 11, wherein the one or more programs further comprise instructions for: 
obtaining metadata concerning the content of the application by the display module, wherein the display module is configured to determine whether the application is able to scale the content based on the metadata concerning the application. (Dougherty, ¶77 teaching metadata specifying the dimensions of the content to be used by the device, and reciting “the publisher specifies the dimensions (e.g., width and height in pixels) of the layout viewport for a content document by including, in the electronic publication, metadata that specifies the dimensions of the layout viewport or from which the dimensions may be determined by the e-reader device.” In addition, ¶24 teaching determining if the application is able to perform any scaling of the content based on the dimensions, and reciting “For example, if the page aspect ratio is larger than the screen aspect ratio and the page width is greater than the width of the display screen, then the rendering mechanism may select a target width for the fixed layout page such that the fixed layout page, when scaled for display by the rendering mechanism, fits entirely on the display screen while maintaining or substantially maintaining the page aspect ratio. On the other hand, if the page aspect ratio is smaller than the screen aspect ratio and the page height is greater than the height of the display screen, then the rendering mechanism selects a target height such that the fixed layout page, when scaled for display, may be displayed entirely on the display screen. If the page dimensions are such that the page size is smaller than the size of the display screen in both width and height, the rendering mechanism may not perform any scaling of the fixed layout page.” The suggestions/motivations for combining Pourbigharaz and Dougherty would have been Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.)

Regarding Claim 20, Pourbigharaz in view of Ashley and Jerding and Dougherty discloses The electronic device of claim 19, wherein the metadata is stored on the electronic device, retrieved from a remote database over a communication network interface, or provided by the application. (Dougherty, Fig. 2 showing a hierarchical file system view of an example electronic publication. ¶48 teaching “ the META-INF folder may contain other configuration files that describe the contents, configuration, metadata, signatures, encryption, rights, and other information about the electronic publication.” In other words, Dougherty teaches metadata provided by the publishing application is stored on the file system of the electronic device.)

Claim 5, has similar limitations as of Claim(s) 15, therefore it is rejected under the same rationale as Claim(s) 15.
Claim 6, has similar limitations as of Claim(s) 16, therefore it is rejected under the same rationale as Claim(s) 16.
Claim 8, has similar limitations as of Claim(s) 18, therefore it is rejected under the same rationale as Claim(s) 18.
Claim 9, has similar limitations as of Claim(s) 19, therefore it is rejected under the same rationale as Claim(s) 19.
Claim 10, has similar limitations as of Claim(s) 20, therefore it is rejected under the same rationale as Claim(s) 20.

Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pourbigharaz in view of Ashley et al. (US 20140168277 A1), Jerding, Dougherty, and further in view of Chen (US 20080007648 A1).

Regarding Claim 17, Pourbigharaz in view of Ashley and Jerding and Dougherty  discloses The electronic device of claim 16.
However, Pourbigharaz in view of Ashley and Jerding and Dougherty wherein an optimal aspect ratio of the determined optimal dimensions is different than a second aspect ratio of the second dimensions, such that displaying the content of the application with the optimal aspect ratio uses a larger percentage of the target display device than is used when displaying the content with the second aspect ratio.
Chen teaches a method to scale and output to a TV set with a fixed orientation display. ¶20 recites “For instance, a video taken by an older camcorder may have an aspect ratio of 4:3. Feeding that video to a modern TV set with an aspect ratio of 16:9 may not be able to fill up the whole screen of the TV set in this case, a shrink in just one dimension may be needed to match the image aspect ratio with that of the display medium. The poly-phase filter 148 carries out only one dimensional shrink on a stream of image data.” In other words, the content is scaled to an aspect ratio different than the input content (i.e. the second aspect ratio of the second dimensions) to fill up the display (i.e. to use a larger percentage of the display).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Pourbigharaz in view of Ashley and Jerding and Dougherty) to scale the content to a different aspect ratio to fill up the display (taught by Chen). The suggestions/motivations would have been for fill up the display area (¶20), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 7, has similar limitations as of Claim(s) 17, therefore it is rejected under the same rationale as Claim(s) 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611